Abatement Order filed April 19, 2016




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                NO. 14-16-00047-CV
                                  ____________

                          In the Interest of L.G.R., a Child


                     On Appeal from the 313th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-05173J


                               ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. On April 5, 2016, this court
ordered appointed counsel, Julie Ketterman, to file a brief on or before April 15,
2016. No brief was filed. Accordingly, we issue the following order.

      We ORDER the judge of the 313th District Court to immediately conduct a
hearing to determine (1) the reason for the failure to file a brief; (2) whether appellant
desires to continue this appeal; and (3) if appellant desires to continue the appeal, a
date certain when appellant’s brief will be filed. The judge shall appoint new
appellate counsel for appellant if necessary. The judge shall see that a record of the
hearing is made, shall make findings of fact and conclusions of law, and shall order
the trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing the findings and conclusions. The transcribed record of the hearing, and
supplemental clerk’s record shall be filed with the clerk of this court on or before
May 9, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                       PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.